DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a non-final rejection on the merits. Claims 1-20, filed as preliminary amendment, are currently pending and have been considered below.
Priority
Acknowledgment is made of applicant’s claim for priority under for provisional application 62/635,717 filed on February 27, 2018.

Response to Argument

Applicant's arguments filed on 12/28/2020 have been fully considered.
With regards to remarks about “Examiner’s Note” the arguments are not persuasive. Applicant argues – “The term "azimuthally-associated data" as used in the present application does not mean "direction and inclination of the drill bit with reference to the borehole or measurement tool." First, "azimuthally-associated" is expressly defined in paragraph [0025] of the present specification as referring to "measured data that are each associated with an azimuthal orientation of the tool face at the time of measurement (Page 5, Para 4)” Examiner respectfully disagree with this argument and below is the reason for this disagreement: 
According to “merriam-webster” dictionary the definition of “azimuth” and  “orientation” are as follows:
Azimuth: “Horizontal direction expressed as the angular distance between the direction of a fixed point (such as the observer's heading) and the direction of the object.”
Orientation: “a usually general or lasting direction of thought, inclination, or interest”.
So based on this definition an ordinary skill of art can interpret “Azimuthal orientation” as 
The angular distance and inclination towards a fixed direction. In this application which is specified as “measurement tool”. According to Para [0025] of current application -“Azimuthally associated” refer to "measured data that are each associated with an azimuthal orientation of the tool face at the time of measurement.”
Prior art Chau teaches – “The tool-face angle ls derived from the relationship of the hole direction to the low side of the hole (COL 2, line 19-20)”
“Tool face: this can be ‘magnetic tool-face' when referred to magnetic North, or ‘gravity tool-face’ when referred to the high -side of the hole, and is the angle between the high-side of the bend and North of the high side of the hole respectively. A tool-face measurement is required to orient a whip stock, the large nozzle on a jetting bit, an eccentric stabilizer, a bent sub, or a bent housing.
Tool azimuth angle: the angle between North and the projection of the tool reference axis onto a horizontal plane, also called magnetic tool face (COL1, line 44-53).”
Based on this teaching it is clear that prior art teaches the azimuthal orientation of the tool face at time of measurement which perfectly matches with the teaching  mentioned in Para [0025] of current application.
Applicant argues – “Second, types of azimuthally-associated data disclosed in the present application are described in paragraphs [0046]-[0058]. These types of data do not include "direction and inclination of the drill bit," as averred in the Office Action. Unlike the measurements disclosed in the present application, "direction and inclination of the drill bit" cannot meaningfully be "azimuthally-associated (Page 5, Para 6).”
Examiner respectfully disagree with this argument and below is the reason for this disagreement:
According to Para[0046] mentioned above some “azimuthally associated data” are as follows –“ In operation, one or more sensors 137 are used in conjunction with one or more magnetometers to collect azimuthally-correlated RPM, angular velocity, vibration, and/or tangential/radial/axial acceleration data, which may in turn be used to generate azimuthally- correlated angular acceleration/vibration data.”
However none of these types are claimed in claim 1. These parameters has been claimed in claim 5. Examiner has rejected claim 5 combining the prior art Lakings with Chau because Lakings teaches these parameters in more specific way.

Applicant argues – “The phrase "azimuthally-associated" should be given the definition in specification, namely associated with an "angle relative to the tool face," not an "angle relative to the earth." Examiner respectfully disagree with this argument  because  prior art Chau teaches the tool face angle as showed in Fig 7 and 8 and also COL 1, line 44-50. According to COL 1, line 44-53 – “Tool face: this can be ‘magnetic tool-face' when referred to magnetic North, or ‘gravity tool-face’ when referred to the high side of the hole, and is the angle between the high-side of the bend and North of “Tool face” can refer to either gravity tool face (GTF) or magnetic tool face (MTF), as set out below. When a measurement tool is used to gather azimuthal imaging data, the point of the tool with the measuring sensor is identified as the "face" of the tool. The tool face angle is defined as the angular separation about the circumference of the tool clockwise in the plane perpendicular to the wellbore axis from a reference point to the radial direction of the tool face. Gravity tool face is measured clockwise relative to up and magnetic tool face is measured relative to magnetic north.”
Thus this teaching of tool face angle in current application matches with that of prior art. Thus the explanation given in “Examiner’s note” is still maintained.

With regards to remarks about “Rejection of claims 1-4, 12, and 15 as anticipated by Chau: Regarding allegation a)” the arguments are not persuasive. Applicant argues – “Regarding allegation a): Chau does not teach the asserted items. The parameters measured by Chau are not "motion related" as that term is used in the present application. Paragraph [0006] of the present application states that, "The measured motion-related downhole parameter may be selected from the group consisting of angular velocity, angular acceleration, tangential acceleration, radial acceleration, axial acceleration, cross-axial acceleration, total acceleration, high-frequency torsional 
Examiner respectfully disagree with this argument. Below is the reason of the disagreement.
Examiner has mentioned that the prior art of Chau is silent with regards to this while rejecting claim 5. However examiner has introduced a second reference Lakings to combine which teaches these parameter. 
Lakings teaches-“wherein the measured motion-related downhole parameter is
selected from the group consisting of angular velocity, angular acceleration,
tangential acceleration, radial acceleration, axial acceleration, cross-axial acceleration, total acceleration, high-frequency torsional oscillation (HFTO) severity, band-pass-filtered root-mean-square (RMS) acceleration, band-pass-filtered peak acceleration (Lakings, Fig. 2A, Fig 5B, Fig 10 A -rotary or radial acceleration, Para [0031], line 1-5, sensors for measuring bit acceleration)”.
Thus rejection has been maintained for the claim 1 limitation a.
With regards to remarks about “Rejection of claims 1-4, 12, and 15 as anticipated by Chau: Regarding allegation b (Page 9-10)” the arguments are persuasive. However new prior art has been used to reject the claim.
With regards to remarks about “Rejection of claims 1-4, 12, and 15 as anticipated by Chau: Regarding allegation c (Page 9-10)” the arguments are persuasive. However new prior art has been used to reject the claim.
With regards to remarks about “Rejection of claims 5-7, 9, 11, 14, 15, 16, 17, & 20 as obvious over Chau in view of Lakings (Page 11)” the arguments are not wherein the measured motion-related downhole parameter is selected from the group consisting of angular velocity, angular acceleration, tangential acceleration, radial acceleration, axial acceleration, cross-axial acceleration, total acceleration, high-frequency torsional oscillation (HFTO) severity, band-pass-filtered root-mean-square (RMS) acceleration, band-pass-filtered peak acceleration.(Fig. 2A –axial acceleration, Fig 5B –angular or rotary acceleration, Fig 10 A –rotary or radial acceleration, Para[0031], line 1-5, sensors for measuring bit acceleration). Thus this rejection is maintained.

Examiner Note 
The claims used the term “Azimuthally associated data”. In the light of instant application specification Para [0023]-[0026], this is interpreted as direction and inclination data of drill bit with reference to the borehole or measurement tool.
For examining purpose it may be referred as D&I (direction and inclination) data.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-13  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the claim recites 
“b) using the azimuthally-associated data to assess formation anisotropy; and c) using the information generated in step b) to steer a well while drilling the well.”
However neither the claim nor the whole disclosure clearly mentions what type of “information” is it. The claim states that “using the information generated in step b”. But step b only indicates using “azimuthally-associated data to assess formation anisotropy”. There is no clear mention of “information” in step b. Moreover step b does not clearly mention what exactly happening after “assesses formation anisotropy” which can generate “the information” for step c. Thus claim 1 is indefinite and unclear. 

Dependent claims 2-13, and 21-30 fails to further clarify the term .Thus they are also indefinite.
For the purpose of examination, examiner has used broadest reasonable interpretation and interpreted the “information” as “data generated about formation anisotropy”.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 1,2-4 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over  Chau et al. (US 6438495 B1), (hereinafter Chau) in view of  Proett et al  ( US 20120293178 A1) (hereinafter Proett) and further in view of KIRKHOPE et al. (US 20170314332 A1).

Regarding Claim 1,Chau teaches a method for steering (COL 6, line 47-50, steerable system) a well in a subterranean formation ( COL 6, line 43-46,well bore and targeted formation) while drilling using a downhole assembly having a tool face (Fig1), comprising the steps of:
a) measuring at least one motion-related downhole parameter ( COL 7 , line 59-66,COL8 ,line 1-4, motion related downhole data are ROP, continuous direction and inclination, inclination at the bit ) relative to the tool face angle so as to generate azimuthally-associated data; (Fig 3,COL5 line 62-65) . 
However Chau is silent with regards to 
b) using the azimuthally-associated data to assess formation anisotropy; and 
c) using the information generated in step b) to steer a well while drilling the well.  
Proett teaches
 b) using the azimuthally-associated data (Fig 1, element 106 .Para [0022], “Returning to FIG. 1, at step 106, an arbitrary plane oriented with respect to the borehole at the particular depth point is selected. The equation of the arbitrary plane 202 which passes through the origin as shown in FIG. 2, and is centered about an array of data points is as follows’ tan (θa)-y+z tan (θb) =0 where θb is the relative dip angle with respect to the borehole axis (z) and θa is the azimuth angle (i.e. azimuthally associated data) with respect to the x-axis.”) to assess formation anisotropy (Fig 1, element 108); and 
b) using the azimuthally-associated data to assess formation anisotropy as taught by Proett in view of Chau for the purpose of using azimuthal data to generate formation anisotropic data  .Therefore, this technique of  estimating formation anisotropy based on azimuthal data helps to understand the structure and properties of the formation surrounding the well and this information is important throughout the development of a well (Proett, Para[0002],line 1-4).
However the combination of Chau and Proett is silent with regards to 
c) using the information generated in step b) to steer a well while drilling the well.
KIRKHOPE teaches   
c) using the information generated in step b) (Examiner interpreted this “information” is related to “formation anisotropy”. KIRKHOPE teaches – “During drill operations, there are numerous forces that act on a drill bit which can influence the drilling direction, such as formation anisotropy, and various anomalies in the formation. These forces imposed by the formation, referred to herein for convenience as formation tendency, can cause the drilling direction to veer off course from the desired direction (Para[0040],line 1-7)  to steer a well while drilling the well ( Para[0040], line 18-27, “The present disclosure, however, describes a proactive process in which the formation tendency (i.e. formation anisotropy as mentioned above ) is detected and the drilling direction contemporaneous adjusted to compensate for the formation tendency in order to achieve the desired drilling direction. Contemporaneous herein means a real time response, where drilling direction is substantially immediately or concurrently adjusted, or at approximately the same time so as to correct for the effect of formation tendency on drilling direction.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include c) using the information generated in step b) to steer a well while drilling the well as taught by KIRKHOPE in view of Chau and Proett for the purpose of following a proper course of drilling to reach the target by making adjustment based on anisotropic data  .Therefore, this technique of adjustment and correction of drilling direction will facilitate the steering of drill bit in desired direction by counteracting the formation force based on anisotropic data (KIRKHOPE, Abstract).
Regarding Claim 2, the combined art of Chau, Proett, and KIRKHOPE teaches the method of claim 1 
Chau further teaches
 wherein the at least one motion-related downhole parameter (i.e. direction and inclination (D&I) measurement) is measured using a gyro sensor, magnetometer, or accelerometer. (COL 2, line 17-20, “Most sensor packages used in an MWD tool consist of three inclinometers (accelerometers) and three magnetometers. The tool-face angle ls derived from the relationship of the hole direction to the low side of the hole, which is measured by the inclinometers.”).
Regarding Claim 3, the combined art of Chau, Proett, and KIRKHOPE teaches the method of claim 1 
Chau further teaches 
wherein the at least one motion-related downhole parameter relates to motion of an asymmetric bit or bent housing (Fig 1. Element 11- an asymmetric bit or bent housing, COL 4, line 41-47, “deflecting or bent sub” reads on “asymmetric bit or bent housing “, gravity tool face orientation presented by 12a-12h is one of the “motion related downhole parameter measured”) or bent housing section. 

Regarding Claim 4, the combined art of Chau, Proett, and KIRKHOPE teaches the method of claim 1
 Chau further teaches 
wherein step a) further includes using an output from a magnetometer or accelerometer to determine an azimuth associated with each measurement so as to generate the azimuthally-associated data (COL 1, line 51-67, Inclination, and azimuth (i.e. direction) can be measured with magnetic single. As mentioned in line 65 –“another way to measure direction (i.e. azimuth) is with an arrangement of magnetometers and accelerometer”. These D and I (direction and inclination) related data are azimuthally associated data)

Regarding Claim 12, the combined art of Chau, Proett, and KIRKHOPE teaches the method of claim 1
Chau further teaches
 wherein step c) includes transmitting the azimuthally-associated data to the surface. ( COL 2, line 12-15, “At the surface, the downhole signals are received by a pressure transducer and transmitted to a computer that processes and converts the data to .

Claims 5-7,9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Chau in view of  Proett  further in view of KIRKHOPE and further in view of 
  Lakings et al (US 20170275989 A1) (hereinafter Lakings). 
Regarding Claim 5, the combined art of Chau, Proett, and KIRKHOPE teaches the method of claim 1 
However the combination is silent with regards to 
wherein the measured motion-related downhole parameter is selected from the group consisting of angular velocity, angular acceleration, tangential acceleration, radial acceleration, axial acceleration, cross-axial acceleration, total acceleration, high-frequency torsional oscillation (HFTO) severity, band-pass-filtered root-mean-square (RMS) acceleration, and band-pass-filtered peak acceleration.  
Lakings teaches  wherein the measured motion-related downhole parameter is selected from the group consisting of angular velocity, angular acceleration, tangential acceleration, radial acceleration, axial acceleration, cross-axial acceleration, total acceleration, high-frequency torsional oscillation (HFTO) severity, band-pass-filtered root-mean-square (RMS) acceleration, band-pass-filtered peak acceleration.(Fig. 2A –axial acceleration  , Fig 5B –angular or rotary acceleration  ,Fig 10 A –rotary or radial acceleration, Para[0031], line 1-5, sensors for measuring bit acceleration )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include different motion related downhole parameter measurement as taught by Lakings in view of Chau, Proett and KIRKHOPE 

Regarding Claim 6, the combined art of Chau, Proett, and KIRKHOPE teaches the method of claim 1 
However the combination is silent with regards to
 wherein step b) includes converting the motion-related measurement into at least one of a rock-mechanics parameter and petro-physical parameter.  
Lakings teaches 
wherein step b) includes converting the motion-related measurement into at least one of a rock-mechanics parameter and petro-physical parameter ( Fig 17, element 1750 –“APPLY THE SCALARS, AS WELL AS FORCES AND MOTIONS OF THE BIT WHEN USED TO DRILL THROUGH MATERIAL WITH UNKNOWN PROPERTIES, TO A STRESS STRAINRELATIONSHIP TO OBTAIN THE ROCK PROPERTIES OF THE DRILLED MATERIAL” .Para[0007]- “while drilling a well such as the acceleration of the bit and motion of the bit (i.e. motion-related measurement) allow for absolute values to be obtained in rock formations with unknown mechanical properties (i.e. rock-mechanics parameter).”).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include conversion of motion related downhole parameter to rock-mechanics parameter as taught by Lakings in view of Chau, Proett and KIRKHOPE for the purpose of evaluating property of rocks .Therefore, 
Regarding Claim 7, the combined art of Chau, Proett, and KIRKHOPE teaches the method of claim 1
However the combination is silent with regards to
wherein step b) includes calculating at least one rock-mechanics parameter based on the motion-related downhole parameter, wherein the rock-mechanics parameter is selected from the group consisting of compressive strength, Young's modulus, Poisson's ratio, stress, and fracture measurement.
Lakings teaches to wherein step b) includes calculating at least one rock-mechanics parameter based on the motion-related downhole parameter, wherein the rock-mechanics parameter is selected from the group consisting of compressive strength, Young's modulus, Poisson's ratio, stress, and fracture measurement.
 ( Fig 17, element 1750 –“APPLY THE SCALARS, AS WELL AS FORCES AND MOTIONS OF THE BIT WHEN USED TO DRILL THROUGH MATERIAL WITH UNKNOWN PROPERTIES, TO A STRESS STRAINRELATIONSHIP TO OBTAIN THE ROCK PROPERTIES OF THE DRILLED MATERIAL” .Para[0007]- “while drilling a well such as the acceleration of the bit and motion of the bit (i.e. motion-related measurement) allow for absolute values to be obtained in rock formations with unknown mechanical properties (i.e. rock-mechanics parameter).”).
 Fig 11, Para[0043], “Poisson’s ration and Young’s Modulus of Elasticity computed from measurement while drilling data of torque on bit, weigh on bit, and acceleration data to obtain lateral and axial displacement”.).
 Proett and KIRKHOPE for the purpose of evaluating property of rocks .Therefore, this technique  of evaluating rock mechanics parameter may be used to improve drilling and completion practices . (Lakings, Para [0003]).

Regarding Claim 9, the combined art of Chau, Proett, and KIRKHOPE teaches the method of claim 1 
However the combination is silent with regards to  
wherein the azimuthally-associated data is selected from the group consisting of azimuthal angular velocity, azimuthal angular acceleration, azimuthal tangential acceleration, azimuthal radial acceleration, azimuthal axial acceleration, azimuthal cross-axial acceleration, azimuthal total acceleration, azimuthal HFTO severity, azimuthal band- pass-filtered RMS acceleration, azimuthal band-pass-filtered peak acceleration, azimuthal compressive strength, azimuthal Young's modulus, azimuthal Poisson's ratio, azimuthal stress, and azimuthal fracture measurement.  
Lakings teaches 
wherein the azimuthally-associated data is selected from the group consisting of azimuthal angular velocity, azimuthal angular acceleration, azimuthal tangential acceleration, azimuthal radial acceleration, azimuthal axial acceleration, azimuthal cross-axial acceleration, azimuthal total acceleration, azimuthal HFTO severity, azimuthal band- pass-filtered RMS acceleration, azimuthal band-pass-filtered peak acceleration, azimuthal compressive strength, azimuthal Young's modulus, azimuthal Poisson's ratio, azimuthal stress, and azimuthal fracture measurement. ( Para[0076], line 1-7, a technique to determine YME(Young’s’ modulus  as mentioned in Para[0135]) and PR(Poisson’s Ratio  as mentioned in Para[0135] ), from MWD data may involve processing measurements of the angular bit speed (RPM) ( In light of specification Para[00066]-[00067] , azimuthal angular velocity means angular bit speed measured in RPM )and components of motion describing the acceleration of the bit, including axial, and the rotary or tangential accelerations )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include different motion related downhole parameter measurement as taught by Lakings in view of Chau, Proett and KIRKHOPE for the purpose of identifying group of usable downhole parameter .Therefore, this technique of utilizing a group of motion related data will help in future calculation of rock formation property. (Lakings, Para [0007]).

Regarding Claim 11, the combined art of Chau, Proett, and KIRKHOPE teaches the method of claim 1
However the combination is silent with regards to 
wherein step c) includes detecting a formation boundary.  
Lakings teaches 
wherein step c) includes detecting a formation boundary. (Fig 6, Para [0066], line 1-4, “signal processing techniques are used to process the drilling data to identify locations where the changes in the drilling vibration indicate that the drill bit has encountered a mechanical discontinuity or geological (i.e. formation) boundary”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include detecting a formation boundary as taught by Lakings in view of Chau, Proett and KIRKHOPE for the purpose of identifying target area of drilling .Therefore, this techniques of having formation boundary information will help to steer drill bit in response of the data and prevent any unwanted movement.
Claims 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Chau in view of  Lakings 
Regarding Claim 14, Chau teaches a bottom hole assembly for use while drilling ( Fig 1 and 2, COL 8, line 24-28), comprising: 
a sensed member (Fig 5, “D& I sensor”) comprising a bent housing, bent housing section (Fig 1. Element 11, COL 4, line 41-47, “deflecting or bent sub”, gravity tool face orientation presented by 12a-12h is one of the downhole parameter measured)  or azimuthally asymmetric drill bit; 
a magnetometer or accelerometer configured to determine an azimuth associated with each at least one measured parameter so as to generate azimuthally-associated data. 
 (COL 1, line 51-67, Inclination, and azimuth (i.e. direction) can be measured with magnetic single. As mentioned in line 65 –another way to measure direction (i.e. azimuth) is with an arrangement of magnetometers and accelerometer. These D and I (direction and inclination) related data are azimuthally associated data).
However Chau is silent with regards to
at least one sensor configured to measure at least one parameter related to motion of the sensed member while drilling, wherein the downhole parameter is selected from the group consisting of angular velocity, angular acceleration, tangential acceleration, radial acceleration, axial acceleration, cross-axial acceleration, total acceleration, high- frequency torsional oscillation (HFTO) severity; and 
a magnetometer or accelerometer configured to determine an azimuth associated with each at least one measured parameter so as to generate azimuthally-associated data. 
 
Lakings teaches  at least one sensor configured to measure at least one parameter related to motion of the sensed member while drilling, wherein the downhole parameter is selected from the group consisting of angular velocity, angular acceleration, tangential acceleration, radial acceleration, axial acceleration, cross-axial acceleration, total acceleration, high- frequency torsional oscillation (HFTO) severity; and 
(Fig. 2A –axial acceleration  , Fig 5B –angular or rotary acceleration  ,Fig 10 A –rotary or radial acceleration, Para[0031], line 1-5, sensors for measuring bit acceleration ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include different motion related downhole parameter measurement as taught by Lakings in view of Chau for the purpose of 
Regarding Claim 15, the combination of Chau and Lakings teaches
 the bottom hole assembly of claim 14 
Chau further teaches 
wherein the sensor is mounted on the sensed member and comprises a gyro sensor, magnetometer, or accelerometer. (COL 2, line 17-20, “Most sensor packages used in an MWD tool consist of three inclinometers (accelerometers) and three magnetometers”).
Regarding Claim 16, the combination of Chau and Lakings teaches, the bottom hole assembly of claim 14, further including:
Chau further teaches  
a downhole processor receiving the sensor data; (Chau, COL 2, line 17-25, the readings from the sensors are encoded (i.e. processed))
Lakings further teaches 
and a communications package, the communication package (Fig. 19, element 1912). configured to communicate information based on the azimuthally-associated data ( Para [0031], a drill bit assembly including sensors for measuring bit accelerations and forces(i.e. azimuthally-associated data) on the bit, and which includes at least one processing unit and tangible storage media( As showed in Fig 19, element 1904) in which to store acceleration and/or force data, and which may also store processed acceleration and/or force data of the drill bits interaction with a formation while drilling.  to a measurement- while-drilling tool (Para[0242], line 1-9, “The input/output devices 1910 may include one or more communication interface devices 1912, human input devices 1914, human output devices 1916, and environment transducer devices 1918. The one or more communication interface devices 1912 may be configured to transmit and/or receive information between the example computing system 1900 and other machines or devices ( i.e. drilling tool) by way of one or more wired or wireless communication networks or connections.”)  

Regarding Claim 17, the combination of Chau and Lakings teaches, the bottom hole assembly of claim 16
However Chau is silent with regards to 
wherein the processor is configured to calculate at least one rock-mechanics parameter based on the measured rotation-related parameter, wherein the rock-mechanics parameter is selected from the group consisting of compressive strength, Young's modulus, Poisson's ratio, stress, and fracture measurement.
 Lakings teaches to wherein the processor is configured to calculate at least one rock-mechanics parameter based on the measured rotation-related parameter, wherein the rock-mechanics parameter is selected from the group consisting of compressive strength, Young's modulus, Poisson's ratio, stress, and fracture measurement. ( Fig 11, Para[0043], Poisson’s ration and Young’s Modulus of Elasticity computed from measurement while drilling data of torque on bit, weigh on bit, and acceleration data to obtain lateral and axial displacement.).

Regarding Claim 20, the combination of Chau and Lakings teaches, the bottom hole assembly of claim 16 
Chau further teaches 
wherein the processor is configured to geosteer in response to the azimuthally-associated data (Fig 5-(b) is showing updated bit projection based on recalibrated tendency where continuous D&I measurements (i.e. azimuthally-associated data) helps with calibration. As mentioned in COL 6 and line 47-66, the continuous data will be used in conjunction with the accepted survey measurements (which occur less frequently than the continuous inclination and direction measurements) so that the optimum slide and rotation ratio between well sections can be selected, and drilling targets can be more accurately reached).
 
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over  Chau in view of Proett  further in view of  KIRKHOPE  further in view of  Lakings  and further in view of Miranda et al. (“Miranda, Tiago FS, A. Gomes Coria, and L. R. Sousa. “ Use .) (hereinafter Miranda).

Regarding Claim 8, the combination of Chau, Proett , KIRKHOPE and Lakings teaches, the method of claim 7 wherein the at least one rock-mechanics parameter is calculated ( Fig 17, element 1750 –“APPLY THE SCALARS, AS WELL AS FORCES AND MOTIONS OF THE BIT WHEN USED TO DRILL THROUGH MATERIAL WITH UNKNOWN PROPERTIES, TO A STRESS STRAINRELATIONSHIP TO OBTAIN THE ROCK PROPERTIES OF THE DRILLED MATERIAL” .Para[0007]- “while drilling a well such as the acceleration of the bit and motion of the bit (i.e. motion-related measurement) allow for absolute values to be obtained in rock formations with unknown mechanical properties (i.e. rock-mechanics parameter).”).

However the combination is silent with regards to,
 using an artificial intelligence (AI) technique, wherein the Al technique is selected from the group consisting of artificial neural network, Bayesian classifiers, and fuzzy logic.  

Miranda teaches using an artificial intelligence (AI) technique( Fig 2, Page 1 , Section 0, Para 3,line 2-4,”Data mining technique which use AI tools can help in more correct analysis of geo-mechanical (i.e. rock mechanics) parameters), wherein the Al technique is selected from the group consisting of artificial neural network, Bayesian classifiers, and fuzzy logic. (Page 20, Section 2.1, Para 3, line 1-3, Fig 11).

Chau, Proett , KIRKHOPE and Lakings for the purpose of better processing of huge amount of rock data and  decision based on that .Therefore, this technique  of using artificial intelligence in rock mechanics parameter calculation will enhance the dynamic and intelligent handling of vast data and transform it to useful knowledge . (Miranda, Section 3, Page 30, Para 1, line 2-4).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over  Chau   in view of Lakings and further in view of Miranda.
Regarding Claim 18, the combination of Chau, Proett , KIRKHOPE and Lakings teaches , the bottom hole assembly of claim 17 wherein the processor is configured to calculate the at least one rock-mechanics parameter ( Fig 17, element 1750 –“APPLY THE SCALARS, AS WELL AS FORCES AND MOTIONS OF THE BIT WHEN USED TO DRILL THROUGH MATERIAL WITH UNKNOWN PROPERTIES, TO A STRESS STRAINRELATIONSHIP TO OBTAIN THE ROCK PROPERTIES OF THE DRILLED MATERIAL” .Para[0007]- “while drilling a well such as the acceleration of the bit and motion of the bit (i.e. motion-related measurement) allow for absolute values to be obtained in rock formations with unknown mechanical properties (i.e. rock-mechanics parameter).”)
However the combination is silent with regards to, 
using an artificial intelligence (AI) technique, wherein the Al technique is selected from the group consisting of artificial neural network, Bayesian classifiers, and fuzzy logic.  
Miranda teaches using an artificial intelligence (AI) technique( Fig2, Page 1 , Section 0, Para 3,line 2-4, data mining technique which use AI tools can help in more correct analysis of geo-mechanical (i.e. rock mechanics) parameters), wherein the Al technique is selected from the group consisting of artificial neural network, Bayesian classifiers, and fuzzy logic. (Page 20, Section 2.1, Para 3, line 1-3, Fig 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include application of artificial intelligence to calculate rock-mechanics parameter as taught by Miranda in view of Chau and Lakings  for the purpose of better processing of huge amount of rock data and  decision based on that .Therefore, this technique  of using artificial intelligence in rock mechanics parameter calculation will enhance the dynamic and intelligent handling of vast data and transform it to useful knowledge . (Miranda, Section 3, Page 30, Para 1, line 2-4).

Claims 10 and 13 are   rejected under 35 U.S.C. 103 as being unpatentable over  Chau, Proett, and KIRKHOPE  in view of Tchakarov et al (US 20120046868 A1) (hereinafter Tchakarov).
Regarding Claim 10, the combined art of Chau, Proett, and KIRKHOPE teaches 
the method of claim 1
However the combination silent with regards to
 wherein step b) includes binning the azimuthally-associated data into azimuthal sectors.  

Tchakarov teaches to wherein step b) includes binning the azimuthally-associated data into azimuthal sectors (Para [0031], the azimuth measurements may be utilized, for example, to distribute the directional resistivity data into multiple azimuthal sectors (e.g., 16 or 32 sectors). Techniques for “sectorizing” LWD data are known in the art. In the light of specification of instant application as mentioned in Para[00059] –[00061], the number of binning sector is not limited to 4 ,it can be 16,32 or 128) .  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include binning or sectorizing of azimuthally associated data as taught by Tchakarov in view of Chau, Proett and KIRKHOPE for the purpose of better data organizing .Therefore, this method of data sorting in sectors based on angle will improve data handling and transmission.

Regarding Claim 13 the combined art of Chau, Proett, and KIRKHOPE teaches the method of claim 1
However the combination is silent with regards to 
wherein step c) does not include transmitting the azimuthally- associated data to the surface.  
Tchakarov teaches wherein 
step c) does not include transmitting the azimuthally- associated data to the surface. (Fig 4. Element 274 and 282, Para [0006], By closed-loop it is meant that the gesturing calculations and subsequent adjustments to the steering direction are made without the need for transmitting them up hole and any up hole (surface) processing or decision making).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include downhole processing of data as taught by Tchakarov in view of Chau for the purpose of a fast and efficient process .Therefore, this method of data processing downhole will make the whole process more efficient fast and reduce telemetry error. (Tchakarov, Para [0005], line 7-12)


Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over   Chau in view of  Lakings and  further in view of   Tchakarov .
Regarding Claim 19 the combination of Chau and Lakings teaches 
the bottom hole assembly of claim 16
However the combination is silent with regards 
wherein the processor is configured to bin the azimuthally-associated data into azimuthal sectors 
Tchakarov teaches 
 wherein step b) includes binning the azimuthally-associated data into azimuthal sectors. (Para [0031], the azimuth measurements may be utilized, for example, to distribute the directional resistivity data into multiple azimuthal sectors (e.g., 16 or 32 sectors). Techniques for “sectorizing” LWD data are known in the art. In the light of   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include binning or sectorizing of azimuthally associated data as taught by Tchakarov in view of Chau for the purpose of better data organizing .Therefore, this method of data sorting in sectors based on angle will improve data handling and transmission.
Claims 21 and 30 re rejected under 35 U.S.C. 103 as being unpatentable over  Chau  in view of  Proett   further in view of KIRKHOPE and further in view of Peyaud et al.(US 20170275982 A1)  (hereinafter Peyaud).
Regarding Claim 21  Chau, Proett, and KIRKHOPE teaches 
The method of claim 1
The combination is silent with regards to 
wherein step b) includes calculating at least one petrophysical parameter based on the motion-related downhole parameter, wherein the petrophysical parameter is selected from the group consisting of gamma radiation, resistivity, density, porosity, acoustic properties measurement.  
Peyaud teaches wherein step b) includes calculating at least one petrophysical parameter based on the motion-related downhole parameter (Para [0078], line 1-5, “In one embodiment, electronics associated with the detectors may be configured to take measurements at a plurality of azimuthal orientations as the tool moves (i.e. motion related downhole parameter) along the longitudinal axis of the borehole ('axially’) using at least one sensor 540”), wherein the petrophysical parameter is selected from the group consisting of gamma radiation, resistivity, density, porosity, acoustic properties measurement ( Para[0051], line 5-17 , “The parameters of interest may include information relating to a geological parameter, a geophysical parameter, a petrophysical parameter, and/or a lithological parameter. Thus, the tool 10 may include a sensor array including sensors for detecting physical phenomena indicative (i.e. calculated) of the parameter of interest may include sensors for estimating formation resistivity, dielectric constant, the presence or absence of hydrocarbons, acoustic density, bed boundary, formation density, nuclear density and certain rock characteristics, permeability, capillary pressure, and relative permeability. The tool 10 may include detectors 20, 30 for detecting radiation (e.g., radiation detectors) and a radiation source 40. Detectors 20, 30 may detect radiation from the borehole, the tool”. Fig 4 also shows different types of measurements such as –porosity, density, and gamma). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include different motion related downhole parameter measurement as taught by Peyaud in view of  Chau, Proett, and KIRKHOPE for the purpose of accurate and detailed knowledge of earth formation. Therefore, this technique of accruing detail knowledge about earth formation would facilitate effective production of hydrocarbon. (Peyaud, Para [0003]).

Regarding Claim 30  Chau, Proett and  KIRKHOPE teaches 
The method of claim 1 
The combination is silent with regards to 
wherein step b) includes converting the motion-related measurement into a non-azimuthal petrophysical parameter and transmitting the non-azimuthal petrophysical parameter to the surface.
Peyaud teaches 
wherein step b) includes converting the motion-related measurement into a non-azimuthal petrophysical parameter (Para[0153], line 1-5, “The BHA 990 may also contain formation evaluation sensors or devices (also referred to as measurement- while-drilling (“MWD”) or logging-while-drilling (“LWD”) sensors) (i.e. drilling is a motion related action and measurement associated with it is motion related measurement) determining resistivity, density, porosity, permeability, acoustic properties (i.e. petrophysical parameter ”),  and transmitting the non-azimuthal petrophysical parameter to the surface (Para[0152], line 16-21, “The surface control unit 940 may process data relating to the drilling operations, data from the sensors and devices on the surface, data received from downhole, and may control one or more operations of the downhole and surface devices”).

Claims 22 is  rejected under 35 U.S.C. 103 as being unpatentable over  Chau  in view of  Proett   further in view of KIRKHOPE and further in view of Tutunji et al.(US 6337568 B1)  (hereinafter Tutunji).
Regarding Claim 22  Chau , Proett ,KIRKHOPE and Peyaud teaches 
The method of claim 21
The combination is silent with regards to 
 wherein the at least one petrophysical parameter  is calculated using an artificial intelligence (AI) technique, wherein the Al technique is selected from the group consisting of artificial neural network, Bayesian classifiers, principal component analysis (PCS), Bayesian networks and fuzzy logic.  
Tutunji teaches 
wherein the at least one petrophysical parameter is calculated (COL 5, line 53-55, “In particular, in one aspect the present invention is a method for determining petrophysical properties of layered geologic formations, comprising:”) using an artificial intelligence (AI) technique, wherein the Al technique is selected from the group consisting of artificial neural network ( COL 5, line 57-62, “providing numerical data about layer compositions in said portion of the formation using one or more log measurements; inputting provided numerical data to a neural network trained to detect patterns of classified layers; and enhancing the resolution of at least one log measurement using the output of the trained neural network”), Bayesian classifiers, principal component analysis (PCS), Bayesian networks and fuzzy logic.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include 21 wherein the at least one petrophysical parameter is calculated using an artificial intelligence (AI) technique, wherein the Al technique is selected from the group consisting of artificial neural network, Bayesian classifiers, principal component analysis (PCS), Bayesian networks and fuzzy logic  as taught by Tutunji in view of  Chau, Proett, KIRKHOPE  and Peyaud for the purpose of  better analysis of petrophysical data. Therefore, this 

Claims 23-24,27,29 are   rejected under 35 U.S.C. 103 as being unpatentable over  Chau  in view of  Proett   further in view of KIRKHOPE and further in view of Curry  et al.(US 20160201457 A1)  (hereinafter Curry).
Regarding Claim 23  Chau , Proett and  KIRKHOPE teaches 
The method of claim 1
The combination is silent with regards to 
using a downhole non-azimuthal or azimuthal gamma measurement to estimate azimuthal or non-azimuthal rock mechanic property.  
Curry (US 20160201457A1) teaches 
using a downhole non-azimuthal or azimuthal gamma measurement to estimate azimuthal or non-azimuthal rock mechanic property (Para [0041], line 1-5, “FIGS. 6A-6D show various charts for estimating rock strength (i.e. rock mechanic property ) of a formation using a variety of parameter measurements of the formation. FIG. 6A shows a chart for estimating rock strength profile from rock hardness using gamma ray measurements (i.e. non-azimuthal) obtained from the formation.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to using a downhole non-azimuthal or azimuthal gamma measurement to estimate azimuthal or non-azimuthal rock mechanic property as taught by Curry in view of  Chau, Proett, and KIRKHOPE for the purpose of fast and cheap evaluation of rock property. Therefore, this technique determining rock 
Regarding Claim 24  Chau , Proett , KIRKHOPE and Curry teaches 
The method of claim 23
Curry further teaches 
wherein the azimuthal or non-azimuthal rock mechanic property (Para [0041], line 1-5, “FIGS. 6A-6D show various charts for estimating rock strength (i.e. rock mechanic property ) of a formation using a variety of parameter measurements of the formation. FIG. 6A shows a chart for estimating rock strength profile from rock hardness using gamma ray measurements (i.e. non-azimuthal) obtained from the formation.”) is converted to stress data and wherein the stress data (Para[0040], line 1-5, “In various aspects, the obtained rock strength profile can be used to characterize (i.e. converted) in-situ wellbore stress conditions in real-time.”) may be used to steer the well in step c) (Figure 7, stress 704 is sued to generate model 708 which is used in geo-steering ).  
Regarding Claim 27  Chau , Proett and  KIRKHOPE teaches 
The method of claim 1
The combination is silent with regards to 
wherein step b) includes converting the motion-related measurement into a non-azimuthal rock-mechanics parameter or a non-azimuthal petrophysical parameter.  

Curry (US 20160201457A1) teaches
wherein step b) includes converting the motion-related measurement (Para[0032], line 8-9 , “The piston is configured to slide in and out (i.e. motion of the tool to measure the RHMD or rock hardness measurement ) of casing 206 through opening 210 at one end of the RHMD”) into a non-azimuthal rock-mechanics parameter (Para[0029], line 11-15, “The drilling assembly 190 also includes one or more Rock Hardness Measurement Devices (RIIMDs) 167 for obtaining a rebound hardness measurement that may be used to estimate rock strength profile(i.e. rock mechanics ) of a formation according to the exemplary methods disclosed herein.”) or a non-azimuthal petrophysical parameter.  
Regarding Claim 29  Chau , Proett and  KIRKHOPE teaches 
The method of claim 1
The combination is silent with regards to 
wherein step b) includes converting the motion-related measurement into a non-azimuthal rock-mechanics parameter and transmitting the non-azimuthal rock-mechanics parameter to the surface.  

Curry teaches
wherein step b) includes converting the motion-related measurement (Para[0032], line 8-9 , “The piston is configured to slide in and out (i.e. motion of the tool to measure the RHMD or rock hardness measurement ) of casing 206 through opening 210 at one end of the RHMD”) into a non-azimuthal rock-mechanics parameter (Para[0029], line 11-15, “The drilling assembly 190 also includes one or more Rock Hardness Measurement Devices (RIIMDs) 167 for obtaining a rebound hardness measurement that may be  and transmitting the non-azimuthal rock-mechanics parameter to the surface (Para[0034], line  , “In one embodiment, computed rock strength (i.e. rock mechanics parameter ) can be sent to a surface location using telemetry device 404 for calculations at surface control unit 140” ). Also Para [0032], line 22-26, “In one aspect, rebound measuring unit 216 obtains a measure of the rebound and creates an electronic or digital signal indicating the measured rebound and/or the hardness of the material. The created signal can be sent to a processor coupled to the RHMD167”.)  
Allowable Subject Matter
Claim 25, 26, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
 Regarding Claim 25 and 26 the closest prior art of record Chau, Proett, and KIRKHOPE and teaches following 
Regarding claim 25 Chau, Proett, and KIRKHOPE teaches 
 The method of claim 12
Chau further teaches wherein prior to transmitting the azimuthally-associated data to the surface, the azimuthally-associated data is transmitted (COL, line 17-25, transmitted through downhole electronics) 
However the prior art alone or in combination fails to anticipate or render obvious wherein prior to transmitting the azimuthally-associated data to the surface, the azimuthally-associated data is transmitted from a bit box of steerable motor, a gear-reduced turbine, or an RSS to a rotating mandrel or outer housing via a short hop connection in combination with the rest of the claim limitations as claimed and defined by applicant. (Non-teaching part bold)
Regarding claim 26 Chau, Proett, and KIRKHOPE teaches 
 The method of claim 12
Chau further teaches wherein prior to transmitting the azimuthally-associated data to the surface, the azimuthally-associated data is transmitted (COL, line 17-25, transmitted through downhole electronics) 
However the prior art alone or in combination fails to anticipate or render obvious wherein prior to transmitting the azimuthally-associated data to the surface, the azimuthally-associated data is transmitted from a drill bit to a steerable motor, a gear-reduced turbine, or an RSS, via an inductive coupling in combination with the rest of the claim limitations as claimed and defined by applicant. (Non-teaching part bold)
Regarding Claim 28 the closest prior art of record Chau, Proett, and KIRKHOPE and teaches following 
Chau, Proett, and KIRKHOPE teaches 
The method of claim 1
Chau further teaches transmitting the non-azimuthally-associated data to the surface (COL, line 17-25, transmitted through downhole electronics) 
 However the prior art alone or in combination fails to anticipate or render obvious wherein step b) includes converting the motion-related measurement into a non-azimuthally-associated data and transmitting the non-azimuthally-associated data to the surface in combination with the rest of the claim limitations as claimed and defined by applicant.(Non-teaching part bold).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? 


AEYSHA. SULTANA
Examiner
Art Unit 2862

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862